Citation Nr: 0611518	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  04-20 591A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The appellant is the spouse of a deceased veteran who had 
Recognized Guerilla Service from April 1945 to February 1946.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
RO initially denied the issue in a January 1999 rating 
decision and reviewed the issue de novo in the April 2003 
rating decision following the enactment of the Veterans 
Claims Assistance Act of 2000.  The January 1999 rating 
decision denied the appellant DIC and accrued benefits, and 
the appellant subsequently has raised these issues, including 
in a February 2005 statement.  The Board refers this matter 
to the RO for appropriate action.  

The Board also notes that the appellant submitted Form 22a, 
Appointment of Attorney or Agent as Claimant's 
Representative, however the attorney did not sign the form.  
Furthermore, this no correspondence in the file from the 
attorney indicating representation of the appellant.  The RO 
sent the appellant a letter on this matter in July 2004.  
Therefore, the appellant currently appears to be without 
representation.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The Board notes that the appellant in her June 2004 VA Form 9 
Appeal requested a Board hearing in Washington, DC.  In 
November 2004 the appellant requested a videoconference Board 
hearing.  In a January 2005 Report of Contact, the RO noted 
that the appellant indicated that she wanted to withdraw her 
request for a Board hearing and would submit a written 
request for the withdrawal.  While the appellant subsequently 
submitted statements indicating that she wanted to appeal to 
the Board, a signed written statement was not received from 
her indicating that she wanted to withdraw her hearing 
request.  Appropriate action to schedule such a hearing 
continues to be necessary. 

Accordingly, this matter is REMANDED to the RO for the 
following:

The RO should take appropriate action to 
schedule the appellant for a 
videoconference Board hearing at the RO.  
After the Board hearing is conducted, or 
in the event the appellant cancels the 
hearing or fails to report for the 
hearing, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



